Citation Nr: 0006983	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$32,941.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
April 1998, which denied waiver of recovery of an overpayment 
in the calculated amount of $32,941.  In August 1998, after 
the file had been referred to the Board, additional evidence 
was received from the veteran.  Pursuant to 38 C.F.R. § 
19.37(b), this evidence was forwarded to the Board.  In 
November 1998, the veteran's representative waived the right 
to have the evidence referred to the RO for consideration and 
issuance of a supplemental statement of the case, pursuant to 
38 C.F.R. § 20.1304(c) (1999).  


FINDING OF FACT

The evidence establishes that there was an intentional 
failure to report the veteran's family income for the purpose 
of continued receipt of VA pension benefits to which he was 
not entitled, which resulted in an overpayment in the 
calculated amount of $32,941.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits is precluded because of bad faith on the 
part of the appellant.  38 U.S.C.A. §§ 5107, 5302 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 1.963, 1.965(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

The veteran filed his claim for pension benefits in July 
1994, claiming that he had been disabled as of June 1994, 
that he had the equivalent of three years of college, in 
trade school, that he was a licensed master electrician, and 
that he had worked as an electrician for 36 years.  

In March 1995, the veteran was awarded improved disability 
pension benefits, effective August 1, 1994.  His initial 
award letter informed him that the pension benefit was paid 
to make up the difference between countable annual income and 
the maximum annual rate, and that his pension was based on 
$3,619 countable income, consisting of his interest income of 
$13, other income of $866; his spouse's interest income of 
$14, and other income of $2,720; and his son's interest 
income of $6.  He was further informed that the rate of 
pension was directly related to his total "family" income 
which included his income and that of any dependents, and 
that VA must adjust the payments whenever this income 
changed.  The award letter further informed him that VA must 
be notified immediately if he or his family received any 
income from any source other than that shown, or any changes 
in the income shown, and that failure to report income 
changes may result in the creation of an overpayment.  

An amended award letter sent in January 1996 again informed 
the veteran that his pension benefit was paid to make up the 
difference between countable annual income and the maximum 
annual rate, that the rate of pension was directly related to 
his total "family" income which included his income and 
that of any dependents, and that VA must adjust the payments 
whenever this income changed.  The award letter further 
informed him that VA must be notified immediately if he or 
his family received any income from any source other than 
that shown, or any changes in the income shown, and that 
failure to report income changes may result in the creation 
of an overpayment.  

In April 1996, the veteran submitted an EVR, in which he 
reported that is wife had employment income of "18K" in 
1995, that she had lost her job in January 1995, and that he 
and his wife expected to receive no income from any source 
during 1996.  He further reported that he had real property, 
not his home, worth "40K" and other property worth "40K."  
As a result, in April 1996, the RO informed him that his 
pension benefits had been suspended effective April 1, 1996, 
because his wife's wages for 1995 had been $18,000, which 
exceeded the pension income limit of $11,895.  In response, 
the veteran submitted a W-2 form and a statement, clarifying 
that the $18,000 had been a mistake, and that his wife had 
actually earned $1,823 during 1995.  In addition, the veteran 
clarified, by phone, that he had only one other property 
besides his home.  

Accordingly, by an award letter dated in May 1996, he was 
informed, again, that that his pension benefit was paid to 
make up the difference between countable annual income and 
the maximum annual rate, and the maximum annual rate of 
$11,895 for 1995 and $12, 205 for 1996 was also provided.  It 
was noted that his 1995 pension payments were based on his 
wife's earned income of $1,823 as the only source of family 
income, and that his 1996 pension was based on no family 
income from any source.  The previously provided cautions 
regarding the necessity of notifying VA of any changes in 
income than that shown were also included.  

In February 1997, the veteran was sent a letter from VA, 
entitled AN IMPORTANT REMINDER.  The letter stated that its 
purpose was to remind the veteran to tell VA immediately if 
he had income now which had not been previously reported.  He 
was informed that if he did not advise VA promptly, an 
overpayment may be created which he would have to repay.  

In February 1998, VA learned that the veteran's wife had 
received additional income which had been previously 
unreported during 1995, and that, as a result, VA proposed to 
terminate his benefits effective February 1, 1995.  In 
response, in February 1998, the veteran submitted copies of 
his 1995 and 1996 federal income tax returns, and a W-2 form 
pertaining to his wife's income during 1997.  Based on this 
income, in February the RO informed the veteran that his 
pension benefits had been retroactively adjusted effective 
February 1, 1995.  The income on which the revised pension 
benefits was based was delineated in the award letter.  

In March 1998, the veteran was informed that the adjustment 
in his pension benefits had resulted in an overpayment in the 
amount of $32,941, which must be repaid.  The veteran filed a 
request for waiver of recovery of the overpayment, pleading 
financial hardship.  The veteran has not disputed the 
accuracy of the overpayment, or otherwise alleged that the 
debt was not properly created.  

The veteran's request for waiver of recovery of the 
overpayment was denied on the basis that he had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1999).  "Bad 
faith" is defined by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1999).

It is our opinion that the veteran's failure to report his 
wife's employment income, and family interest and rental 
income for the years 1995, 1996, and 1997 constitute, at a 
minimum, bad faith.  In fact, if not for the veteran's prompt 
reply to the February 1998 letter informing him of the 
proposed termination of benefits, we would have explored the 
possibility of finding fraud in the creation of the debt.  

The veteran contends that his wife had been let go from work, 
and received a severance check, and that he did not realize 
that this income, or the rental income, had to be reported.  
However, he had been informed on multiple occasions that the 
amount of his pension was based on his total income.  
Additionally, not only was the veteran specifically requested 
to provide employment, interest, dividend and "ALL OTHER 
INCOME" on the EVR he submitted in April 1996, but he also 
provided rental property income on his application for 
pension benefits filed in July 1994, in the space provided 
for "ALL OTHER INCOME."  Moreover, his explanation does not 
excuse the failure to report additional earned income of his 
wife, which comprised over two-thirds of the family income 
during the pertinent time period.  Additionally, when 
notified in April 1996 that, based on his report that his 
wife had earned $18,000 during 1995, his pension benefits 
would be terminated, he responded, claiming that "he 
mistakenly listed her $1823.37 as $18,000," a statement 
which was, in conjunction with this letter's failure to 
provide the remaining income earned by his wife during 1995, 
was misleading, to say the least.  

It has also been argued that the veteran, who was discharged 
from service due to unsuitability and "low mentality," and 
his wife, who reportedly only has a sixth grade education, 
did not fully understand what was required of them.  However, 
there is nothing in the evidence submitted in connection with 
this claim that would indicate that the veteran's capacity to 
understand the reporting requirements is at all impaired.  In 
this regard, attention is again drawn to the May 1996 
statement, clarifying that the veteran had "mistakenly" 
reported what was actually $1,823 of income as $18,000.  This 
was in response to a letter which had informed him of the 
consequences of reporting $18,000 as income, i.e., pension 
benefits would be terminated.  Moreover, the veteran provided 
his tax returns for the relevant years, and these records 
included schedules for determining factors such as income and 
loss from rental property, and were considerably more 
complicated than the forms he completed for VA.  In addition, 
he was a master electrician, and was self-employed as an 
electrician for many years.  Moreover, as summarized above, 
the veteran had been informed on numerous occasions that his 
amount of pension was based on his total family income, which 
included all income received by himself and his dependents, 
and that failure to provide this information may result in an 
overpayment.  

Further, the notifications that the veteran provide all 
income information were clear and unambiguous; even if he did 
not understand the reason for the questions, his responses 
should have been accurate.  Additionally, regardless of 
whether the veteran obtained assistance in his completion of 
the forms, he is responsible for the truth of the information 
provided above his signature.  Consequently, his failures to 
provide accurate information, in the face of specific 
requests, was a deceptive act, which resulted in unfair 
advantage to the appellant, in that he received benefits to 
which he was not entitled; he had been informed of the likely 
consequences; and it resulted in a loss to the government in 
the amount of the excessive benefits.  Accordingly, the 
veteran's failure to accurately report his family income 
constitutes "bad faith."  

The appellant's principle contention is that repayment of the 
debt would cause financial hardship.  However, since "bad 
faith" in the creation of the debt has been shown, waiver of 
recovery of the debt is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.963, 1.965.  Hence, the principles of 
equity and good conscience, such as financial hardship, are 
not for application.  Further, the evidence of bad faith is 
not so evenly balanced as to create a reasonable doubt; thus, 
38 U.S.C.A. § 5107(a) is not for application.



ORDER

Waiver of recovery of recovery of an overpayment of improved 
pension benefits in the calculated amount of $32,941 is 
denied.  



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

